Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
This application is a 371 of PCT/EP2018/083807 filed 12/06/2018 and claims priority to foreign  EP17207716.6 filed 12/15/2017. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

    PNG
    media_image1.png
    601
    666
    media_image1.png
    Greyscale


Claim 1-20 are  directed to the same invention as that of claim 1  of commonly assigned 16498625. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10875873. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims have the same reactants and reagents. 

    PNG
    media_image2.png
    248
    315
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    724
    290
    media_image3.png
    Greyscale



. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,710,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a process of making the same compound in the presence of an alkali metal. 

    PNG
    media_image4.png
    174
    213
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    79
    138
    media_image5.png
    Greyscale
, and reac5ting with
    PNG
    media_image6.png
    80
    118
    media_image6.png
    Greyscale
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over CN101602770A  and Lee et al. 
Applicants claims are drawn to a process of making 
    PNG
    media_image7.png
    158
    264
    media_image7.png
    Greyscale
reacting with 
    PNG
    media_image8.png
    160
    231
    media_image8.png
    Greyscale
reacting with Na and then with 
    PNG
    media_image9.png
    173
    140
    media_image9.png
    Greyscale
.in the presence of an anhydrous solvent such as hydrocarbons, amides, ethers, ketones and nitriles or combinations of them. 

Scope and Content of Prior Art and the claims MPEP 2141.02 
CN 101602770 discloses a process of making cinmethylin from terpinol. 

    PNG
    media_image10.png
    322
    648
    media_image10.png
    Greyscale

CN 101602770 A describes a synthesis for the preparation of Cinmethylin.  In final step 3, Cinmethylin is obtained by condensation of the 1,2-epoxide isomerization product in the presence of various combinations of bases and organic solvents (see Examples 1,2,3, 8 and 9: sodium hydroxide/ethyl acetate; Examples 4 and 5: sodium amide/dichloromethane; Example 6: sodium hydride/benzene and Example 7: sodium tert-butoxide/toluene).
Lee et al  teaches making compound 5 using a hydrocarbon solvent and sodium hydroxide on compound 2 and toluene and xylene. 

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The reference teaches a process of making the same compound from the same starting materials. Applicants use elemental Na instead of NaOH. E.g. 6 of CN ‘770 teaches using sodium hydride and a hydrocarbon solvent, example 9 uses sodium hydroxide and ethylacetate. In general all the various solvents are disclosed and changing one solvent for another would be within the scope of routine experimentation for a person of skill in the art.

Therefore one of skill in the art will be motivated to use different solvents to make the same process with a reasonable expectation that the same product would be formed.


Conclusion

Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 22, 2021.